IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,834-01


                       EX PARTE LEONARD STRICKLAND, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 20080D05040 IN THE 171ST DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). After a period of deferred adjudication,

Applicant was convicted of one count of aggravated robbery and one count of robbery. He was

sentenced to seven and a half years’ imprisonment for each count. He did not appeal his convictions.

        Applicant’s writ application alleges that his convictions violate double jeopardy because he

is being twice punished for the same criminal act. This Court remanded the case for further

development of the probable double jeopardy issue.
                                                                                                  2

       The trial court has determined Applicant’s conviction for robbery is based on the same

actions and same victim as his conviction for aggravated robbery and therefore violates double

jeopardy. We agree that Applicant has suffered multiple punishments for the same offense. Ex parte

Cavazos, 203 S.W.3d 333, 337 (Tex. Crim. App. 2007). Relief is granted. The judgment in count

two of Cause No. 20080D05040 in the 171st District Court of El Paso County is vacated and set

aside. All remaining issues are denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 16, 2015
Do not publish